Exhibit 3.1 EMERSON ELECTRIC CO. BYLAWS As Amended through November 2, 2010 TABLE OF CONTENTS PAGE ARTICLE I OFFICES; DEFINITIONS 1 Section 1. Registered Office 1 Section 2. Other Offices 1 Section 3. Definitions 1 ARTICLE II MEETINGS OF SHAREHOLDERS 1 Section 1. Place of Meeting 1 Section 2. Annual Meeting 1 Section 3. Special Meetings 1 Section 4. Notice ofMeetings 2 Section 5. List of Shareholders Entitled to Vote 2 Section 6. Quorum 2 Section 7. Requisite Vote 2 Section 8. Voting 3 Section 9. Notice of Shareholder Business at Annual Meetings 3 ARTICLE III DIRECTORS 4 Section 1. Number; Classification; Nominations; Election; Term of Office 4 Section 2. Filling of Vacancies 5 Section 3. Qualifications 5 Section 4. Removal 5 Section 5. General Powers 5 Section 6. Place of Meetings 6 Section 7. Regular Annual Meeting 6 Section 8. Additional Regular Meetings 6 Section 9. Special Meetings 6 Section 10. Place of Meetings 6 Section 11. Notices 6 Section 12. Quorum 6 Section 13. Compensation of Directors 7 Section 14. Executive Committee 7 Section 15. Finance Committee 7 Section 16. Other Committees of the Board 7 Section 17. Committees-General Rules 7 Section 18. Directors Emeritus and Advisory Directors 7 -i- ARTICLE IV NOTICES 8 Section 1. Service of Notice 8 Section 2. Waiver of Notices 8 ARTICLE V OFFICERS 8 Section 1. Titles 8 Section 2. Election 8 Section 3. Term 9 Section 4 Chairman of the Board 9 Section 5. President 9 Section 6. Vice Chairmen of the Board 9 Section 7. Vice Presidents 9 Section 8. Secretary and Assistant Secretaries 10 Section 9. Treasurer and Assistant Treasurers 10 Section 10. Controller and Assistant Controllers 10 Section 11. Appointed Officers 10 ARTICLE VI SHARES 10 Section 1. Certificates of Shares and Uncertificated Shares 10 Section 2. Signatures on Certificates 11 Section 3. Transfer Agents and Registrars; Facsimile Signatures 11 Section 4. Lost Certificates 11 Section 5. Transfer of Shares 11 Section 6. Registered Shareholders 12 Section 7. Interested Shareholders 12 ARTICLE VII INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS 12 Section 1. Actions Involving Directors, Officers or Employees 12 Section 2. Actions Involving Agents 13 Section 3. Determination of Right to Indemnification in Certain Instances 13 Section 4. Advance Payment of Expenses 13 Section 5. Successful Defense 14 Section 6. Not Exclusive Right 14 Section 7. Insurance 14 Section 8. Subsidiaries of Corporation 14 Section 9. Spousal Indemnification 15 ARTICLE VIII GENERAL PROVISIONS 15 Section 1. Dividends 15 Section 2. Checks 15 Section 3. Fiscal Year 15 Section 4. Seal 15 Section 5. Closing of Transfer Books and Fixing of Record Dates 15 ARTICLE IX AMENDMENTS 16 -ii- EMERSON ELECTRIC CO. * BYLAWS * ARTICLE I OFFICES; DEFINITIONS Section 1. Registered Office
